PER CURIAM.
We affirm the trial court’s final judgments for the plaintiff, Joe Herrmann’s, Inc., on the original complaint and for the defendant, Empiregas, Inc. of Dade City, on its counterclaim.
We address only one aspect of this rather involved litigation. We agree with defendant that the trial court properly dismissed plaintiffs counterclaim which was filed in response to defendant’s counterclaim. See Vines v. Emerald Equipment Co., 342 So.2d 137 (Fla. 1st DCA 1977).
Affirmed.
LEHAN, A.C.J., and FRANK and HALL, JJ., concur.